Citation Nr: 1025279	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-01 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability to 
include as secondary to the service-connected left knee and right 
knee disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Russell P. Veldenz






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
June 1946 to June 1949 and from May 1954 to March 1965.  He also 
served in the National Guard from May 1950 to May 1953.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO).

While this matter was on appeal, in a rating decision in August 
2008, the RO granted service connection for a right knee 
disability secondary to the service-connected left knee 
disability.  The Veteran filed a notice of disagreement as to the 
effective date in November 2008, but the Veteran withdrew that 
notice in writing in December 2009.  The Veteran did not perfect 
an appeal as to the rating assigned to this disability and the 
rating decision is now final as the Veteran was notified of the 
decision and his appellate rights by letter in September 2008.  
38 U.S.C.A. § 7105. 

In May 2008, the Veteran's representative raised the claim of 
clear and unmistakable error in the rating decision in December 
1993 by the RO, denying service connection for a right knee 
disability, which is referred to the RO for appropriate action. 

In June 2008, the Board denied the claim of service connection 
for a low back disability.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order in August 2009, the Court granted a 
Joint Motion for Remand and vacated the Board's decision for 
compliance with the instructions in the Joint Motion.

The claim of secondary service connection is REMANDED to the RO 
via the Appeals Management Center in Washington, DC


REMAND 

In the Joint Motion, the parties agreed that the Board failed to 
address secondary service connection, which was raised by the 
Veteran.

As the RO has not yet adjudicated the claim of service connection 
secondary to service-connected knee disabilities, further due 
process and evidentiary development is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance by letter, 
notifying the Veteran of the information 
and evidence necessary to establish a 
claim of secondary service connection, 
that is, a disability that is caused by or 
aggravated by the service-connected left 
and right knee disabilities. 

2.  Develop the claim of secondary service 
connection under the duty to assist to 
include affording the Veteran a VA 
examination and obtaining a VA medical 
opinion, if necessary to decide the claim. 

3. Upon completion of the foregoing, the 
claim of secondary service connection 
should be adjudicated.  If the benefit 
sought is denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board.






The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


